Citation Nr: 1136577	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  09-21 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1980.  There is evidence of inactive duty for training in the Navy Reserves prior to July 1976. 

This matter came to the Board of Veterans' Appeals (Board) initially on appeal from a December 2008 rating decision in which the RO denied the Veteran's claim.

In June 2010, the Board remanded the case for additional development.  The case now is before the Board for further appellate consideration.


FINDING OF FACT

The Veteran currently has tinnitus, and the overall record tends to support a finding that it is related to service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Given the Board's favorable disposition of the Veteran's claim for service connection for tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence is required to prove the existence of a current disability and to fulfill the nexus requirement.  Lay or medical evidence, as appropriate, may be used to substantiate service incurrence.

When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Resolving all doubt in the Veteran's favor and in light of the law above, the Board finds that service connection for tinnitus is warranted.  

The Veteran contends he was exposed to acoustic trauma during his military service while working as an aviation structural mechanic.  He claims that this exposure caused chronic tinnitus that has bothered him since service.  His DD Form 214 confirms that he was a systems organizational maintenance technician in the Navy.  

The Veteran indicated on his August 2008 claim that he began experiencing tinnitus in August 1977.  The Veteran's Form 9 states that he went to the sick bay in Hangar II at Naval Air Station Moffett Field complaining of ringing in his ears sometime in 1978.  The service treatment records in the Veteran's claim file do not contain any mention of complaints of, or treatment for, tinnitus.  His enlistment examination report revealed pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
5
0
LEFT
25
25
15
0
0

At 6000 Hertz, pure tone thresholds were zero in both ears.  Another audiogram was performed on February 2, 1978 as part of a health monitored occupation evaluation record.  This audiogram showed pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
5
5
5
LEFT
20
25
15
5
5

At 6000 Hertz, pure tone thresholds were 10 in the right ear and 5 in the left ear. 
 
An October 1978 audiogram report reflects that previous significant noise exposure related to the Veteran working in a welding company and machine shop for one year in the Navy.  The date assigned to duty in noise was September 1976; October 2, 1978 was listed as the date of last noise exposure.  Although no noise muff had been issued to him, the Veteran had been previously issued earplugs.  The examination report revealed pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
5
15
10
LEFT
25
25
15
10
5

At 6000 Hertz, pure tone thresholds were 0 in the right ear and 15 in the left ear.

His June 1980 separation audiogram revealed pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
0
5
LEFT
25
25
20
10
10

At 6000 Hertz, pure tone thresholds were 0 in the right ear and 5 in the left ear.  On the report of medical history, the Veteran checked "Yes" for "ear, nose, or throat trouble" and for "hearing loss."  

During a November 2008 VA audio examination, the Veteran complained of hearing loss and slight tinnitus since 1977, described as always there.  He had a history of aircraft noise as a structural mechanic, metal hammering, and using pneumatic tools for four years and occupationally he had been a security officer for twelve years.  Recreational noise exposure consisted of lawn equipment, drills and firearms.  He reported constant bilateral tinnitus.  Audiogram results revealed pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
25
25
30
LEFT
25
30
20
20
45

Speech recognition scores were 96 in both ears.  The VA audiologist noted that the Veteran did not have hearing impairment in the right ear as defined for VA compensation purposes.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  The Veteran, however, did have sensorineural hearing loss in the left ear as defined for VA compensation purposes.  The examiner opined that tinnitus is less likely as not caused by or a result of military service given all military audiograms showed hearing within normal limits without any mention of tinnitus in the service treatment records, adding that the Veteran has other occupational noise exposure that could be relevant.  

A June 2010 VA opinion, reiterated that, on the June 1980 report of medical history, the Veteran checked "Yes" next to "hearing loss" and that the November 2008 VA examiner noted "slight" tinnitus since 1977.  This examiner indicated that the Veteran's DD Form 214 showed an MOS of AMH-8319/Systems Organizational Maintenance Technician.  This examiner also opined that tinnitus is less likely as not caused by or a result of military service, even though the Veteran's MOS presumes considerable noise exposure, his separation audiogram showed hearing within normal limits.  The Veteran indicated that his bilateral hearing loss began in 1977; however, there is no evidence in the claims file to indicate any complaint of tinnitus during service or within one year after separation from military service in 1980.  The examiner added that it is well documented that tinnitus is often associated with hearing loss.  According to the Institute of Medicine 2005 report on Noise and Military Service: "The evidence is sufficient to conclude that hearing loss (hearing thresholds greater than 25 [decibels] at one or more audiometric frequencies between 250 and 8000 H[ert]z) is associated with a higher prevalence of tinnitus."  The Veteran's separation examination showed no pure tone thresholds greater than 25 decibels between 250 and 8000 Hertz, whereas his current audiogram does.  According to Dr. K. D, Deputy Director of Audiology of the VA: "The presence of changes in hearing or hearing loss above 4000 H[ert]z may be a basis for service-connected tinnitus."  This examiner concluded that the Veteran showed no hearing loss above 4000 Hertz on his separation audiogram, adding that his history was significant for post-military recreational noise exposure, including hunting until the 1980s.

The November 2008 VA examination establishes the presence of tinnitus.  The question remains, however, as to whether there exists a medical nexus between tinnitus and service.

In this appeal, the Veteran has alleged that he had in-service noise exposure, the "injury" to which his disability relates.  Like the June 2010 VA examiner, the Board notes that the Veteran's service personnel records confirm that he was a maintenance technician, which presumes considerable noise exposure.  

Lay statements may be competent to support a claim as to lay-observable events or lay-observable disability or symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Indeed, a lay person is generally capable of reporting that he or she is unable to hear.  In Charles v. Principi, 16 Vet. App. 370 (2002), the United States Court of Appeals for Veterans Claims (Court) determined that tinnitus is the type of disorder associated with symptoms capable of lay observation.  Also, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Considering the circumstances of the Veteran's service, he was likely exposed to some, and possibly significant, noise exposure in service due to his MOS.  The RO conceded this.  In addition, the Veteran is competent to assert the occurrence of in-service injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Similarly, a lay person is competent to report that a Veteran appeared to have hearing difficulties, to include ringing in his ears.  Therefore, the Board finds that Veteran's statements are competent and credible with respect to having been exposed to noise in the military and having ringing in his ears and hearing problems in service which continued after service.  Thus, although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure and chronicity of symptoms as credible.  
 
The Board also finds that the record presents an objective basis for attributing the Veteran's current tinnitus to service.  For service connection, in-service noise exposure need not be the only source of acoustic trauma; it must only be a contributing source.  

The Board acknowledges that both VA examiners opined that tinnitus is less likely as not caused by or a result of military service.  In support, both noted that the Veteran's hearing tested normal between 500 and 4000 Hertz at discharge.  Although the June 2010 examiner noted that the presence of changes in hearing above 4000 Hertz may be a basis for service-connected tinnitus, neither examiner noted that upon enlistment pure tone thresholds at 4000 and 6000 Hertz were zero and that at the time of separation had increased to 5 decibels at 4000 Hertz in the right ear and to 10 and 5 decibels at 4000 and 6000 Hertz, respectively, in the left ear.  Moreover, except at 3000 Hertz in the right ear and at 500 and 1000 Hertz in the left ear, respectively, the Veteran's hearing impairment had increased at all pure tone thresholds during military service.  The November 2008 VA examiner failed to indicate whether the Veteran used hearing protection following service.  Although the VA examiners did review the claims file, they appear to have misquoted or misrepresented the Veteran's prior medical history.   

Similarly, although the November 2008 VA audiologist correctly indicated that there was no mention of, or treatment for, tinnitus while in service, it is unclear from the record whether the Veteran knew what tinnitus was or that he could seek service connection for it.  Neither VA examiner noted that the Veteran had checked "Yes" for "ear, nose, or throat trouble" on his separation report of medical history.  Thus, both VA examiners' opinions are of little probative value.

As the November 2008 VA examiner's opinion relied primarily on the absence of medical evidence, rather than the presence of lay evidence about in-service noise exposure, in-service chronic hearing loss and tinnitus, and continuous post-service hearing loss and tinnitus, the factual assumptions underlying that opinion do not include recognition of the significant acoustic trauma the Veteran experienced, chronic symptoms in service, or continuous post-service symptoms.  Similarly, both examiners failed to show that the Veteran's hearing impairment had generally worsened during military service.  Without consideration of these facts, the opinions are based on a factually inaccurate history.  While an examiner can render a current diagnosis based upon her examination of the Veteran, the Court has held that without a thorough review of the record, an opinion regarding the etiology of the underlying condition can be no better than the facts alleged by the Veteran.  Swan v. Brown, 5 Vet. App. 229, 233 (1993).  In effect, it is mere speculation.  See Black v. Brown, 5 Vet. App. 177, 180 (1993).  Moreover, an opinion based upon an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Considering the totality of the evidence, including the Veteran's credible assertions of in-service noise exposure (acoustic trauma), chronic tinnitus during service, and continuous tinnitus since service, and the nature of the disability, the Board finds that the Veteran's tinnitus began in service and was continuous after service.  The lay and medical evidence shows current disability of hearing loss in the left ear and tinnitus.  Affording the Veteran the benefit of the doubt on the question of medical nexus, the Board finds that the criteria for service connection for tinnitus are met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for tinnitus is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


